Exhibit 10.2

 

COLLABORATION AGREEMENT

 

THIS COLLABORATION AGREEMENT (the “Agreement” or this “Collaboration
Agreement”), is made and entered into as of this April 7, 2017, by and between
MSNI (M) Sdn Bhd (hereinafter “MSNI”), a Malaysia corporation, with a registered
office located at 100.3.041, 129 Offices, Block J, Jaya One, No. 72A, Jalan
Universiti, 46200 Petaling Jaya, Selangor, and Monspacemall Sdn Bhd (hereinafter
“MSMSB”) , a Malaysia corporation, with a registered office located at The Earth
@ Bukit Jalil, Bumi Bukit Jalil, Lebuhraya Puchong-Sg. Besi, 57000 Kuala Lumpur,
Malaysia.

 

WHEREAS, “MSNI” is in the business of e-commerce and information technology, and

 

WHEREAS, “MSMSB” is in the business of operating an e-commerce platform, and

 

WHEREAS, the parties desire to establish between them a collaboration in order
to collaborate in the rapid growth of the e-commerce business.

 

NOW, THEREFORE, in consideration of the foregoing, and of the mutual covenants
and commitments set forth herein, the parties hereto agree as follows:

 

1. FORMATION

 

The collaboration formed by this Agreement (the “Collaboration”) will conduct
its business under the name “monspacemall.com”, and will have its business
address at The Earth @ Bukit Jalil, Bumi Bukit Jalil, Lebuhraya Puchong-Sg.
Besi, 57000 Kuala Lumpur, Malaysia. The Collaboration shall be considered a
collaboration between the Parties in all respects, and in no event shall this
Agreement be construed to create a partnership or any other fiduciary
relationship between the Parties.

 

2. CONTRIBUTIONS

 

The Parties hereto shall each contribute the following-:

 

1. MSNI’s Contribution: The initial consumer database up to a maximum of 500,000
persons.

 

2. MSMSB’s Contribution: The management and operation of the e-commerce engine
with the domain name “monspacemall.com”.

 

3. DISTRIBUTION OF PROFITS

 

Monthly accounting will be prepared, and the net profit before tax for each
month shall be shared equally between the Parties, and since MSMSB is the
operator, MSMSB shall be obligated to pay MSNI monthly, within 30 days from the
close of the previous month, 50% the profits generated by business of
monspacemall.com.

 

MSMSB shall furnish MSNI the monthly management accounts within 7 working days
after the close of the month.

 

The collaboration shall be effective on 7 April 2017.

 

4. EXCLUSIVITY

 

By virtue of this Collaboration Agreement, both parties are obligated to make
offers to the other related to any business.

 



 

 



 

5. TERM

 

This Agreement shall commence on the date first written above and remain in full
force and effect for an initial period of ONE year (the “Initial Term”). At the
end of the Initial Term, this Agreement will automatically renew in one year
increments (each, a “Renewal Term”), unless and until this Agreement is
terminated in accordance with Section 9 hereinafter.

 

6. TERMINATION

 

Either Party shall have the right to terminate this Agreement, effective as of
the end of the Initial Term or any Renewal Term, by providing the other with
written notice of termination at least thirty (30) days prior to the end of such
Initial Term or Renewal Term. Neither Party shall have the right to terminate
this Agreement at any other time, unless such termination is mutually agreed to
by the Parties hereto. The Collaboration shall terminate upon termination of
this Agreement.

 

7. FURTHER ACTIONS

 

The Parties shall execute any documents and take all appropriate actions as may
be necessary to give effect to the Collaboration.

 

8. ASSIGNMENT

 

Neither Party shall assign or transfer any of its rights or obligations
hereunder without the prior written consent of the other Party, except to a
successor in ownership of all or substantially all of the assets of the
assigning Party if the successor in ownership expressly assumes in writing the
terms and conditions of this Agreement. Any such attempted assignment without
written consent will be void. This Agreement shall inure to the benefit of and
shall be binding upon the valid successors and assigns of the Parties.

 

9. GOVERNING LAW

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of Kuala Lumpur, Malaysia, without regard to conflicts of law
principles.

 

10. SEVERABILITY

 

The Parties recognize the uncertainty of the law with respect to certain
provisions of this Agreement and expressly stipulate that this Agreement will be
construed in a manner that renders its provisions valid and enforceable to the
maximum extent possible under applicable law. To the extent that any provisions
of this Agreement are determined by a court of competent jurisdiction to be
invalid or unenforceable, such provisions will be deleted from this Agreement or
modified so as to make them enforceable and the validity and enforceability of
the remainder of such provisions and of this Agreement will be unaffected.

 



 2 

 



 

11. NOTICES

 

All notices, requests, demands and other communications under this Agreement
must be in writing and will be deemed duly given, unless otherwise expressly
indicated to the contrary in this Agreement: (i) when personally delivered; (ii)
upon receipt of a telephone facsimile transmission with a confirmed telephonic
transmission answer back; (iii) three (3) days after having been deposited in
the mail, certified or registered, return receipt requested, postage prepaid; or
(iv) one (1) business day after having been dispatched by a nationally
recognized overnight courier service, addressed to a Party or their permitted
assigns at the address for such Party first written above.

 

12. HEADINGS

 

Paragraph headings used in this Agreement are for reference only and shall not
be used or relied upon in the interpretation of this Agreement.

 

13. ENTIRE AGREEMENT

 

This Agreement contains the entire agreement and understanding between the
Parties, superseding all prior contemporaneous communications, representations,
agreements, and understandings, oral or written, between the Parties with
respect to the subject matter hereof.  This Agreement may not be modified in any
manner except by written amendment executed by each Party hereto.

 

In Witness Whereof, the Parties have caused this Collaboration Agreement to be
duly executed and delivered as of the date first written above.

 

MSNI (M) SDN BHD

 

    Dato’ Sri Lai Chai Suang, Director  

 

MONSPACEMALL SDN BHD

 

    Wong Tat Foong, Director  

 

 

3



 

 